Citation Nr: 1515715	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine and lumbosacral strain.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder.

5. Entitlement to an effective date earlier than January 23, 2007 for the grant of service connection for hepatitis C. 

6. Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Oakland, California, and Seattle, Washington.

In an October 2004 rating decision, the RO in Oakland, California, denied service connection for hepatitis C.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Seattle, Washington.  In a January 2008 rating decision, the RO granted service connection for hepatitis C.  Thereafter, jurisdiction was again transferred back to the RO in Oakland, California. 

In an April 2009 rating decision, the RO denied service connection for hypertension.  Additionally, in a November 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The rating decision also denied service connection for left and right knee disabilities.  

The issues of whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability and entitlement to service connection for left and right knee disabilities along with service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's petition to reopen the claim of service connection for hepatitis C was received on May 20, 2003.  It was denied in an October 2004 rating decision.

2. In November 2004, the Veteran submitted a timely notice of disagreement for the October 2004 rating decision; however a statement of the case was not issued.  

3. Because the Veteran timely appealed the denial of service connection for hepatitis C, the October 2004 rating decision is rendered non-final.

4. The Veteran's hepatitis C has been manifested by intermittent fatigue, nausea and vomiting; it has not required dietary restriction or continuous medication.  There is no evidence of incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period


CONCLUSION OF LAW

1. The criteria for an effective date of May 20, 2003 for the grant of service connection for hepatitis C have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2014).

2. Throughout the rating period on appeal, the criteria for an initial rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7354 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his increased rating claim.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I. Earlier Effective Date

Legal Criteria

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  If a claim for disability compensation, i.e., service connection, is received within one year after separation, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014).

The proper effective date for petitions to reopen a claim based on the receipt of new and material evidence, other than service department records, received after a final denial is the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  In this scenario, the petition to reopen is treated as an original claim for the purposes of establishing an effective.  If, however, evidence, other than service department records, is received within the one year appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. §§ 3.400(q)(1), 20.302(a), 20.1103 (2014).

Similarly, if a claimant files a notice of disagreement (NOD) within one year of the final rating decision, the rating decision cannot, at that point, be rendered final.  38 C.F.R. § 20.302 (2014).  "Whenever a claimant expresses dissatisfaction following rating or other adjudicative action," the Agency of Original Jurisdiction (AOJ) should determine "whether there has been procedural, regulatory, or factual error in adjudication or other circumstances warranting further development or corrective action.  Unless it is determined that there is entitlement to substantially all benefits sought, the Veteran should be furnished VA Form [9] ..., together with the necessary instructions relative to its completion, without effort to dissuade [the claimant] from the presentation of a formal appeal."  Myers v. Principi, 16 Vet. App. 228 (2002)

Factual Background

The Veteran asserts that an effective date prior to January 23, 2007 for the grant of service connection for hepatitis C is warranted.  Specifically, he contends that the effective date of service connection should be April 17, 2003.

Turning to the evidence of record, the appellant's petition to reopen his claim of service connection for hepatitis C was received by the RO on May 20, 2003.  In an October 2004 rating decision, the RO confirmed and continued the previous denial of service connection for hepatitis C.  In November 2004, the Veteran submitted a notice of disagreement (NOD).  However, a statement of the case (SOC) was note issued.  In a January 23, 2007 statement, the appellant inquired about the status of his November 2004 NOD and submitted additional records to support his claim of service connection for hepatitis C.  Subsequently, in a January 2008 rating decision, the RO granted service connection for hepatitis C, effective January 23, 2007. 




Analysis

After a review of the evidence, the Board finds that an effective date of May 20, 2003 for the grant of service connection for hepatitis C is warranted.  In this regard, the Veteran filed a timely NOD with the October 2004 rating decision.  Under these circumstances, in the proper course of action, the AOJ should have issued the Veteran a statement of the case (SOC) in response to this NOD.  See 38 U.S.C. § 7105(d) (West 2002).  Here, the required SOC was not issued.  As such, the Veteran's claim of service connection for hepatitis C remained open since May 20, 2003, the date his claim was received by the RO, until final disposition in the January 2008 rating decision.  Accordingly, an earlier effective date of May 20, 2003 for service connection for hepatitis C is warranted.  

The Board acknowledges the Veteran's statement that the effective date for the award of service connection for hepatitis C should be April 17, 2003.  As noted, the effective date shall be no earlier than the date the claim is received by the RO.  See 38 C.F.R. § 3.400 (2014).  Although the appellant's claim was dated April 17, 2003, it was not received by the RO until May 20, 2003.  Moreover, the record does not demonstrate that an earlier claim, formal or informal, was received prior to May 20, 2003.  See 38 C.F.R. § 3.155.  

In summary an effective date of May 20, 2003 for the award of service connection for hepatitis C, but not earlier, warranted. 

II. Increased Rating

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Criteria

The Veteran's service-connected hepatitis C has been assigned a 10 percent rating under Diagnostic Code 7354, the rating code for hepatitis C.

Pursuant to Diagnostic Code 7354 hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Id.  

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id.  

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Id.  

Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent.  Id.  

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode"  means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

Factual Background

VA treatment records dated from September 2003 to June 2004 demonstrated a history of hepatitis C with drug abuse.  There was no noted treatment for the condition at that time. 

The Veteran was afforded a VA examination in June 2004.  At the time of the examination, his reported symptoms included vomiting every three days, nausea, fatigue and weakness.  He denied bleeding, abdominal pain or a history of biliary tract surgery or bilateral hernia repairs.  It was noted that the appellant did not follow any prescribed dietary or medical treatment.  The examiner noted a diagnosis of hepatitis C.

Subsequent VA treatment records dated from October 2004 to May 2007 note treatment for hepatitis C.  Noted symptoms included vomiting four times per month, feeling weak and a weight loss of 30 pounds.  Records dated in October 2006 indicated that the appellant was not being treated for the condition for psychological reasons.  However, records dated in July 2007 note treatment for the condition with medication.

The Veteran was afforded an additional VA examination August 2007.  It was noted that the appellant's hepatitis C was treated with interferon for 3 months, but he reported that the treatment affected his social interactions causing mood swings.  Therefore, he stopped interferon therapy.  The examiner noted that the condition was stable at the time of examination.  The only reported symptom was fatigue.  There was no malaise, nausea, vomiting, anorexia, right upper quadrant pain or weight loss noted.  

VA treatment records dated form October 2007 to August 2009 noted treatment for hepatitis C.  In records dated in June 2008, the appellant denied fatigue, right upper quadrant pain, easy bruising/bleeding, edema, aches, pain, sob, coughs, urinary and bowel symptoms, headache, dizziness, neurological symptoms, blood in stool and urine, vomiting of blood or loss of appetite. 

In a March 2010 statement from the appellant's VA primary care physician, it was noted that he had mild chronic hepatitis C that had been relatively stable with mild progression over the past decades.  It was noted that his prior biopsy reports showed stable or improved necrosis and slight progression of fibrosis.  It was reported that he went from stage 1 fibrosis to stage 1-2 fibrosis over the past 6 years.  The physician indicated that the appellant had difficulties with the treatment for hepatitis C in the past.

An additional opinion by a treating VA physician dated in March 2010 noted that the appellant was clearly serologic and had a high viral load.  The physician further noted that the Veteran's biopsy had shown progression of fibrosis from 2003.  Additionally, in an April 2009 visit, the appellant described poor appetite and fatigue.  The physician stated that he did not believe that the condition had improved, as such, the rating should be increased.  

VA treatment records dated from December 2011 to April 2014 reflect continued treatment and evaluation for hepatitis C.  

The Veteran was afforded an additional VA examination in April 2014.  He reported intermittent fatigue; however he denied nausea, vomiting, anorexia, arthralgia or upper quadrant pain.  He further denied the use of medication, diet, or enzymes as treatment for his hepatitis C.  Additionally, the Veteran denied incapacitating episodes due to the liver condition during the past 12 months.

VA treatment records dated from May 2014 to November 2014 noted continued treatment for hepatitis C.  While the Veteran indicated that he wanted medication to reduce the viral load for his hepatitis C, the records do not demonstrate that medication was prescribed. 

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 10 percent for hepatitis C is not warranted.  

In this regard, the evidence does not demonstrate that the Veteran suffered daily fatigue, malaise and anorexia requiring dietary restriction or continuous medication.  Although the evidence demonstrated that the appellant was treated with interferon therapy, it was noted that he had to stop treatment due to psychological reasons.  Notably, at the April 2014 VA examination, the Veteran denied the use of medication, diet or enzymes to treat his hepatitis C.  Moreover, there is no evidence of incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

The Board has considered the statements of the Veteran regarding the symptoms associated with his hepatitis C.  He is certainly competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  

The Board has considered whether a staged rating is appropriate in the instant case, however, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Fenderson, supra.

Therefore, the benefit of the doubt rule does not apply, and the claim for an initial rating in excess of 10 percent for hepatitis C must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the appellant's hepatitis C is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected hepatitis C.  Notably, the April 2014 VA examiner determined that the Veteran's liver condition did not impact his ability to work.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

An earlier effective date of May 20, 2003 for the award of service connection for hepatitis C is granted.

Entitlement to an initial rating in excess of 10 percent for hepatitis C is denied.


REMAND

In the Veteran's substantive appeal (VA Form 9) dated in March 2014 in relation to his claims of whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability and entitlement to service connection for left and right knee disabilities, he requested a Board hearing at a local office.  The Veteran's representative reiterated this request in a December 2014 statement.  Thus, a remand is necessary to schedule the Veteran for a Board hearing as to these issues.


Accordingly, the case is REMANDED for the following action:

 Schedule the Veteran for a Board hearing on the issues of whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability and entitlement to service connection for left and right knee disabilities.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


